Citation Nr: 1608414	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD) (claimed as ischemic heart disease and cardio arrhythmia), to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1958 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for coronary artery disease.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  A copy of the transcript has been associated with the claims file. 

The Veteran appealed the Board's August 2014 denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the parties entered into a Joint Motion for Partial Remand (JMR); thereafter, in an Order dated in August 5, 2015 the Court vacated the Board's decision to deny service connection and remanded the matter, pursuant to the JMR for further development and readjudication.

The Board also notes that while the Veteran's attorney wrote a letter in November 2015 asking for the Veteran to be scheduled for a compensation and pension examination regarding establishing service connection for tinnitus and hearing loss, that in fact service connection for hearing loss and tinnitus were already established in a November 2014 rating decision and these issues are no longer on appeal.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, while stationed at Don Muang Royal Thai Air Force Base (RTAFB), the Veteran served near the air base perimeter and as such, in-service herbicide exposure is conceded on a direct or facts found basis.


CONCLUSION OF LAW

The criteria for entitlement to service connection on a presumptive basis for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, as to the claim of service connection, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  In the case of such a Veteran, service connection for certain diseases, including coronary artery disease, will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam, nor does he claim that he did.  Instead, the Veteran claims exposure to herbicides while stationed in Thailand. See, e.g.,  May 2012 Notice of Disagreement. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VBA Manual M21-1, IV.ii.1.H.5.b.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

Under the procedures outlined in the M21-1, if a Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  

In the instant case, the Veteran has established through his VA treatment records that he has coronary artery disease, which he contends is related to Agent Orange exposure while serving as a firefighter on Don Muang Royal Thai Air Force Base (RTAFB).

With regard to the Veteran's contentions that he was exposed to Agent Orange in Thailand, his personnel records show that he did indeed serve on Don Muang Base in Thailand as Fire Protection Specialist from April 1963 through May 1964.  While he contends that he also served on other bases, these bases are not noted in his personnel records.  The Veteran did not serve as a security policeman, security patrol dog handler, member of the security police squadron, nor has he contended that he did so.  Instead, he contends that as a firefighter he worked around the perimeter when he put out fires.  In an October 2011 statement he contended that he responded to grass fires along the fence line, as well as being required to respond to aircraft crashes near the perimeter of the base.  He reiterated that he was deployed to a grass fire at the perimeter of the base in a March 2012 statement.  In his May 2012 Notice of Disagreement, he contends that he was deployed to a fence line fire where he states that the fence had been sprayed with Agent Orange, and that the smoke must have contained Agent Orange.  In his September 2013 hearing, he contended that he was stationed about fifty yards off the main runway, near an overgrown fence, where they used Agent Orange to maintain the foliage.  He stated that there was a fire at perimeter fence north of the runway to which he responded. 

In March 2012, the Joint Services Records Research Center (JSRRC) provided a Memorandum of Inability to Confirm exposure to Agent Orange Outside of Vietnam (Thailand).  The memorandum states that the Veteran served in Thailand, and served on Don Muang Base, but that his records did not show perimeter-related activities.  It also states that while his records show he performed at an extremely high level in his repair duties, that there is no credible supporting evidence to demonstrate that his service placed him regularly along the perimeter or flight line of the base.  

While the Veteran's primary specialty title of Fire Protection Specialist is not obviously consistent with exposure to the air base perimeter, he has indicated his work duties required him to serve near the air base perimeter.  The July 2015 Court JMR has found that these statements should be deemed credible unless the Board can prove otherwise, and that lack of independent verification of these statements was not a sufficient reason to find them not credible, despite the Veteran providing no evidence such as work duties, performance evaluations, maps of the base, or pictures of himself near the perimeter which would corroborate his statements, and despite the JSRRC findings that they could not confirm the Veteran's exposure to herbicides.  Thus, as there is no evidence to definitively contradict the Veteran's statements, and as the JMR approved by the Court has intervened in the Board's authority to determine credibility, and resolving reasonable doubt in the Veteran's favor, the Board concludes that while stationed at Don Muang RTAFB, the Veteran is found to have served near the air base perimeter and as such, in-service herbicide exposure is conceded on a direct or facts found basis.  As the Board has concluded that the Veteran was exposed to herbicides in-service and that he has a diagnosis of coronary artery disease, the criteria for entitlement to service connection on a presumptive basis for coronary artery disease have been met and the Veteran's claim is granted.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for coronary artery disease, to include as due to Agent Orange exposure, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


